Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Applicant’s amendment including amended claims filed on 10/08/2021 has been entered.
The terminal disclaimer filed on 01/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term prior patent numbers 10594440 and 10164737 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim objections, claim rejections under non-statutory double patenting, 35 U.S.C. 112(b) and 35 U.S.C. 103 of 07/12/2021 have been withdrawn.
The following is an examiner’s statement of reasons for allowance:
As per claim 1, the prior arts of record do not teach to generate a data grouping including a first nibble based on the digital sensor data, generate a first nibble indicium based solely on one or more Least Significant Bits (LSBs), excluding a Most Significant Bit (MSB), of the first nibble, and transmit a data package including the data grouping and the first nibble indicium.
The prior art of record Kafry et al. (US 20090201123 A1) teach a manhole monitoring unit includes a housing mountable to walls of a closed manhole, without breaching an insulating layer on the walls, a data processor to receive data from monitoring sensors in the manhole, and a communication unit at least for transmitting wirelessly the data to an external network unit located above ground. A manhole monitoring and control unit includes a housing mountable to walls of a closed sewage manhole, without breaching the walls, a data processor to receive data from monitoring sensors in the manhole and to control actuators according to high level 
However Kafry et al. do not explicitly teach to generate a data grouping including a first nibble based on the digital sensor data, generate a first nibble indicium based solely on one or more Least Significant Bits (LSBs), excluding a Most Significant Bit (MSB), of the first nibble, and transmit a data package including the data grouping and the first nibble indicium as recited in claim 1.

Chandran et al. (US 5068854) teach that error detection of digital data transmitted on an optic link is accomplished by creating, before transmission, a check code comprising check bits that correspond to spaced one of the data bits forming the plurality of bits. The check code is then transmitted with the plurality of bits to a receiver, where the plurality of bits are used to create an error code in the same manner as the check code, the error and check codes compare, and an indication of error generated when a miscompare is detected (abstract).
However Chandran et al. do not explicitly teach to generate a data grouping including a first nibble based on the digital sensor data, generate a first nibble indicium based solely on one or more Least Significant Bits (LSBs), excluding a Most Significant Bit (MSB), of the first nibble, and transmit a data package including the data grouping and the first nibble indicium as recited in claim 1.

Modzelesky et al. (US 6272338 B1) teach a mobile satellite system including a satellite communication switching office and network system having a satellite antenna for receiving and transmitting a satellite message via a satellite to and from a mobile earth station including a mobile communication system, a satellite interface system, a central controller receiving and transmitting the satellite message from the mobile earth station to and from the satellite communication switching office via the satellite and the satellite interface system. The mobile 
However Modzelesky et al. do not explicitly teach to generate a data grouping including a first nibble based on the digital sensor data, generate a first nibble indicium based solely on one or more Least Significant Bits (LSBs), excluding a Most Significant Bit (MSB), of the first nibble, and transmit a data package including the data grouping and the first nibble indicium as recited in claim 1.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 1 is allowable over the prior arts of record. Claims 2-7 are allowed because of the 
As per independent claim 8, the prior arts of record do not explicitly teach generating a data grouping including a nibble related to the digital sensor data; generating a nibble indicium associated with the nibble based solely on one or more Least Significant Bits (LSBs), excluding a Most Significant Bit (MSB), of the nibble; generating a data package including the data grouping and the nibble indicium.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 8 is allowable over the prior arts of record. Claims 9-15 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 16, the prior arts of record do not explicitly teach generating a data grouping including a nibble based on the digital sensor data; generating nibble indicia based solely on one or more Least Significant Bits (LSBs), excluding a most significant Bit (MSB), of the nibble; generating a data package based on the data grouping and the nibble indicia.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 16 is allowable over the prior arts of record. Claims 17-20 are allowed because of the combination of additional limitations and the limitations listed above.

Thus, claims 1-20 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshii (US 20060195756 A1, publication date: August 31, 2006) discloses that transmission data in a different interleaving pattern is input for each retransmission via interleaver 31 to outer coding processing section 32 that performs coding processing with a strong correction capability for the burst error such as Reed-Solomon coding. Inner coding processing section 33 performs coding processing with a strong correction capability for the random error such as turbo coding. Different outer code parity bits are thus transmitted for each retransmission, and the decoding side is capable of performing outer code decoding processing using different outer code parity bits corresponding to the number of retransmissions, and thus improves the correction capability for the burst error. As a result, it is possible to acquire both the combining gain due to the inner coding processing and the diversity effect due to the outer code by retransmission, and it is thus possible to effectively reduce both the random error and burst error while taking full advantage of retransmission (abstract).

Toyoda (US 20070147434 A1, publication date: June 28, 2007) discloses that in a method for data transmission, which transmits data through a transmission line 20, which integrates a plurality of links into one transmission line, a first link group, which transmits information data by at least one link out of a plurality of links, a second link group, which transmits parity data generated by the information data by at least one link out of a plurality of links, which are different from the first link group, and a third link group, which generates an error check data related to an error correction from the information data or the parity data, when an error occurs in the information data or the parity data, and transmits by at least one link out of a plurality of links, which are different from the first link group and the second link group, are integrated and transmitted (abstract).


The invention also relates to software applications for transmitting a plurality of data packets and for receiving them. Furthermore, the invention relates to a transmitting device and a receiving device implementing respectively the software application for transmitting the plurality of data packets and the software application for receiving those data packets, and to a memory medium for storing the code of such software applications (abstract).

Ahmad et al. (An Improved FEC Scheme for Mobile Wireless Communication at Vehicular Speeds, IEEE, Conference Paper, pp 312-316, Year: 2008) disclose that WiMAX has emerged as a promising wireless communication technology with potential to deliver high throughput and guaranteed quality of service to the end applications. Recent studies suggest that while WiMAX (802.16e) is capable of delivering a data rate of up to 75 Mbps for fixed wireless communications, data rate decreases drastically for mobile wireless communications, often providing a data rate less than 1 Mb/s when the mobile nodes travel at vehicular speeds. High bit error rate caused at high vehicular speeds is the key reason for low throughput. In noisy .


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111    
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111